DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “said at least one portion” which lacks sufficient antecedent basis in the claim.  
Claim Rejections - 35 USC § 102 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 16-20 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullaly et al. (2010/0055645).     
	Mullaly et al. discloses a dental assembly comprising: pin 214 with head 224; shell 215 (Fig. 28); intermediate container 250; and containment unit 252 (Fig. 32).  
Regarding claim 16, Mullaly et al. discloses such dental technology kit (Figs. 28 and 32) for coupling a dental prosthesis to a bone tissue, the kit comprises: at least one shell 215 that defines a compartment 215.  It is noted that the limitations “a pin” and “a protruding head” (line 4) are not actively claimed, but only referentially claimed in "at least one shell… configured to connect with a protruding head of a pin” (lines 3-4).  Therefore, the “pin” and any further limitation thereof, e.g. “a protruding head”, are only given patentable weight to the degree of its interaction(s) with the actively claimed features of the invention.  In this case, Mullaly et al shows the shell’s compartment/inner cavity 232 is clearly is configured to connect with a protruding head 224 of a pin 214 that is configured to be anchored, directly or indirectly, to the bone tissue (Fig. 28).   
The kit further comprises at least one containment unit 252 configured to be stably inserted into a complementarily-shaped recess provided in the prosthesis, e.g. tooth crown (Fig. 32). 
The kit further comprising an intermediate container 250 that defines internally a receptacle of shape at least partially complementary to said shell 215 (Fig. 32).  The container 350 is accommodated in an at least partially complementarily-shaped chamber  provided in said containment unit cap 252 until a mating configuration is defined (Fig. 32).  Note that in said mating configuration at least one curved surface hump (outer side convex surface) of said container 250, accommodated in said chamber of containment unit cap 252, being arranged in contact with at least one complementarily-shaped curved surface region (inner side concave surface) of containment unit 252, in order to define, at least in said mating configuration, a spherical mating between said container and said unit (Fig. 32).  The intermediate container 250 is closed at one end by a respective end face (Fig. 32). 

As to claim 17, Mullaly et al.discloses said curved surface hump (outer side convex surface) of said container 250 constituted by at least one portion of a cap 250, in said mating configuration said at least one portion of said cap 250 being arranged in contact with a complementarily-shaped recess, which is defined internally by said containment unit 252 and constitutes said at least one curved surface region (inner side concave surface of containment unit cap 252) - see Fig. 32.  
As to claims 18-19, noted that “the pin” is not positively claimed as an element of the invention (see rejection of claim 16 above).  Therefore, “the pin” and any further limitation(s)  thereof, e.g. “elongated shank” “protruding head with an end hump” etc., are only given patentable weight to the degree of their interaction(s) with the positively claimed elements.  In this case, Mullaly et al. shows shell 215 with its compartment (inner cavity 232 thereof) accommodates a complementarily-shaped head of a pin (Fig. 28), as claimed.  
Nonetheless, Mullaly et al.  discloses at least one said pin 214, constituted by an elongated shank 214, configured to be anchored directly or indirectly to the bone tissue and forms.  The pin 214 forms said protruding head 224 with an end hump 224 thereof, said protruding head 224 having a shape complementary to said compartment 232 of shell 215, in order to accommodate said head in said compartment (Fig. 28).  As to claim 19, said head 224 of pin 214 is contoured as an equatorial region of a sphere (Fig. 28).    
As to claim 20, the intermediate container 250 is constituted by a rounded tubular body and delimiting with an inner surface of said rounded tubular body, said receptacle, said at least one portion  234 extending coaxially from said end face, on an opposite side with respect to said receptacle (Fig. 32). 
 	As to claim 26, Mullaly et al. discloses the shell and intermediate container is made from biocompatical metallic material and polymeric material (paragraph 77).  plastic”).  As to claim 27, the pin and said containment unit are of biocompatible metallic material (paragraph 97). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-22 are rejected under 35 U.S.C.103 as being unpatentable over Mullaly et al.  in view of Tseng (5,871,357).     
	As to claims 21-22, Mullaly et al. fails to disclose means of arrest between said containment unit and said intermediate container.  Tseng discloses a dental assembly comprising an intermediate container 37 in mating configuration with a containment unit 20 (Fig. 6).  Tseng discloses means of arrest for arresting a relative rotation, usually permitted by said spherical mating, between said containment unit 20 and said intermediate container 37, said means of arrest being automatically activate at least in said mating configuration, upon reaching a predefined limit value of inclination assumed by said unit with respect to said container, or vice versa.  Said means of arrest comprise a circumferential ridge 38, protruding externally from the side wall of said container 37, which delimits said mating configuration, and upon reaching said limit value, a portion of a shoulder provided externally on said intermediate container being brought to rest on a corresponding part of said ridge, in order to automatically arrest the relative rotation between said containment unit and said intermediate container.  It has been held that  reversal of parts, having the circumferential ridge protruding internally from the side wall of the containment unit 20 mating with the L-shaped slots 36 on the container, would have been obvious to one of ordinary skill in the art while yielding predictable results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullaly et al. by incorporate such means of arrest in the form of circumferential ridge as taught by Tseng in order to arrest a relative rotation between said containment unit and said intermediate unit.  

9.	Claims 23-25 are rejected under 35 U.S.C.103 as being unpatentable over Mullaly et al.  in view of Fischler et al. (2013/0101960). 
As to claims 23-25, Mullaly et al. fails to disclose the intermediate container and/or the shell having at least one through longitudinal slot.  Fischler et al. discloses an dental prosthetic insert 1 having a rounded tubular body that is closed at one end 12, and having slots 111 for increase elastic deformability.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullaly et al.  by including a closed end to the intermediate container for stable connection and to include longitudinal slots in the side walls shell or the intermediate container in order to allow for flexibility or deformability as explicitly taught by Fischler et al. 

Allowable Subject Matter
10.	Claims 28-30 are allowed over the prior art. 


Response to Arguments
11.	Applicant’s arguments regarding the newly made amendment to the claims have been fully considered but are moot in view of the new ground(s) of rejection under Mullaly et al. as detailed above.  
	Regarding the newly recited limitation “wherein said intermediate container is closed at one end by a respective end face”, note that Mullaly et al. discloses the intermediate container 250 is closed at one end by a respective end face (Fig. 32).
	
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772